This is an appeal from a judgment of the Supreme Court directing the issuing of a peremptory writ of mandamus
requiring the municipal authorities to issue a permit to Margolis for the erection of a thirty-two-family apartment house upon land located within that municipality.
The judgment appealed from will be affirmed, for the reasons stated in the opinion filed in the court below. *Page 178 
As was pointed out in the opinion promulgated at the present term in the case of Robert Realty Co. v. City of Orange,103 N.J.L. 711, the validity of the judgment under review, it having been rendered several months before the adoption of the so-called zoning amendment to the state constitution, is not affected by that amendment.
For affirmance — THE CHIEF JUSTICE, MINTURN, KALISCH, KATZENBACH, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 11.
For reversal — None.